Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 12-17, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail the claim 1 recite A vehicle comprising:  … and another power source powering the propulsion system in this case it is not clear if the vehicle would include all of the claimed elements or not. In other words it is not clearly apparent the boundaries of what applicant is seeking protection for. 
Further it is not clear if all of the propulsion that is recited done by another power source or by the vehicles propulsion system. Lastly the term another power source is unclear and the use of the term creates a lack of clarity to one of ordinary skill in the art when reading the limitation as to what  is achieving the function per se. 
The examiner suggest that the term be defined as …external power source powering…or …second power source powering… for examination purpose the examiner will interpret a second power source. 
Further claim 10 recites a fourth battery that responsive to the propulsion of the vehicle towards the first charging station yet no mention of a third battery is mand, thus rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, 14-17 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holland (U.S. 10807492).
Regarding claim 1, Holland  teaches a vehicle (see 502, Fig.5) comprising: 
a propulsion system (see electric motor,  col 6 lime 62-68, Fig. 1); 
a first battery (see old battery pack, 508, Fig. 1)  and another power source powering the propulsion system (see 112, 114 or external power source Col 11 line 55-65, Fig. 2 )  and  
a controller (see 102. Fig. 5) configured to enable unloading the first battery to a first charging station by propulsion of the vehicle towards and then away from the first charging station (see 530, Col 11 line 1- 25); and 
subsequently enable loading a second battery (see new battery pack 510) from a second charging station (see 532, col 11 line 1- 25) by propulsion of the vehicle powered by the another power source towards the second charging station (see 112, 114 or external power source Col 11 line 55-65, Fig. 2 ), 
wherein the propulsion towards the first charging is along a stacking axis of batteries on the first charging station, and the propulsion towards the second charging station is along a stacking axis of batteries on the second charging station (see movement from 530 to 532, Fig. 5).  
Regarding claim 2, Holland  teaches the controller is configured to, responsive to the vehicle docking the first charging station via the propulsion of the vehicle towards the first charging station, lock the first battery to the first charging station and unlock the first battery from the vehicle (see, engaging and disengaging of magnets,  Fig. 7).  
Regarding claim 3, Holland  teaches the controller is configured, responsive to the vehicle docking with the second charging station via the propulsion of the vehicle towards the second charging station, lock the second battery to the vehicle and unlock the second battery from the second charging station  (see, engaging and disengaging of magnets,  Fig. 7).  
Regarding claim 4, Holland  teaches  the propulsion towards the first and second charging stations docks the vehicle with the first and second charging stations respectively, and the first and second charging stations are fixed (see 530 and 532, col 11 line 1- 25).  
Regarding claim 10 , Holland  teaches the first charging station includes a fourth battery that responsive to the propulsion of the vehicle towards the first charging station, engages the first battery, and one of' the first battery and the fourth battery includes protruding connectors configured to align the first battery with the fourth battery as the vehicle propels towards the first charging station (see old or new battery pack, 508, Fig. 1)).  
Regarding claim 11, Holland  teaches the another power source is a third battery (see 112, 114 or external power source Col 11 line 55-65, Fig. 2 ) and prior to the first battery being unloaded from the vehicle, the controller is con figured to power the propulsion system and charge the third battery using the first battery (see movement from 530 to 532, engaging and disengaging of magnets Fig. 5).
Regarding claim 14, Holland teaches the first charging station is configured, responsive to the first battery being unloaded to the first charging station: charge the first battery: and subsequently load the first battery to another vehicle responsive to a propulsion of the another vehicle towards the first charging station (see movement from 530 to 532 , Fig. 5).  
Regarding claim 15, Holland  teaches a method for operating a vehicle 
including a first battery and another power source powering a propulsion system, comprising: 
docking and unloading the first battery to a first charging station by propulsion of the vehicle towards and then away from the first charging station; and 
subsequently docking and loading a second battery onto the vehicle from a second charging station by propulsion of the vehicle using the another power source towards the second charging station, 
wherein the propulsion towards the first charging station is along a stacking axis of batteries initially including the first battery, the propulsions on the first charging station and the propulsion towards the second charging station is along a stacking, axis of batteries on the second charging station (please see rejection of claim 1).  
Regarding claim 16, Holland  teaches further comprising: responsive to the vehicle docking the first charging station, and before the propulsion away from the first charging station, locking the first battery to the first charging station and unlocking the first battery from the vehicle; and responsive to the vehicle docking the second charging station, locking the second battery to the vehicle and unlocking the second battery from the second charging station (see movement from 530 to 532, Fig. 5).  
Regarding claim 17, Holland  teaches wherein the first charging station is configured, responsive to the vehicle docking the first charging station, and before the propulsion away from the first charging station, to transmit one or more signals to the first battery that locks the first battery to the first charging station and unlocks the first battery from the vehicle (see movement from 530 to 532, Fig. 5).  
Regarding claim 19, Holland  teaches further comprising, prior to the vehicle docking with the first charging station, powering the propulsion system and charging the another power source via the first battery (see movement from 530 to 532, Fig. 5).  
Regarding claim 20, Holland  teaches a vehicle comprising: 
a propulsion system; 
a first battery, 
wherein the first battery comprises two stacking faces each configured to join with a stacking face of another battery, and wherein the two stacking faces are the largest faces of the first battery; 
another power source, power powering the propulsion system, and 
a controller configured to enable unloading the first battery to a first charging station by propulsion of the vehicle towards and then away from the first charging station; and 
subsequently enable loading a second battery from a second charging station by propulsion of the vehicle powered by the another power source towards the second charging station (see rejection of claim 1).  
Regarding claim 21, Holland  teaches the first battery, responsive to the propulsion of the vehicle towards the first charging station, engages a battery base of the first charging station, and the first battery or the first charging station includes protruding connectors configured to align the first battery with the battery base of the first charging station as the vehicle propels towards the first charging station, and wherein the second battery, responsive to the propulsion of the vehicle towards the second charging station, engages a battery base on the vehicle, and the battery base or the second battery includes protruding connectors configured to align the second battery with the battery base as the vehicle propels towards the second charging station (see movement from 530 to 532, engaging and disengaging of magnets Fig. 5).  
Regarding claim 22, Holland  teaches the vehicle is an aerial vehicle, and wherein one or more connector elements of the first battery in the stack is axisymmetric (see aircraft, col 7 line 17- 31).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Holland in view of Penilla (US 20150127479).

Regarding claim 5 Holland teaches the controller is configured, responsive to the vehicle docking the stack with the first charging station via the propulsion towards the first charging station, transmit a first signal to the stack that locks two or more of the batteries of the stack to the first charging station (see, engaging and disengaging of magnets,  Fig. 7).
However, Holland does not disclose a stack of electrically connected batteries coupled to the propulsion system and initially including the first battery wherein and unlocks the two or more of the batteries from the vehicle.  
Yet, Penilla in the same filed teaches a stack of electrically connected batteries coupled to the propulsion system and initially including the first battery wherein and unlocks the two or more of the batteries from the vehicle (see Fig. 2 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland with the teachings of Penilla in the by having a stack of electrically connected batteries coupled to the propulsion system and initially including the first battery wherein and unlocks the two or more of the batteries from the vehicle in order to correctly select proper batteries to be exchanged and allow proper battery degradation. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Holland and Penilla in further view of  Laitinen (US 8,852,794). 
Regarding claim 6, the combination teaches pairs of adjacent batteries in the stack include a joint for communicating data between the adjacent batteries (see Fig. 2 and 5).
Yet does not disclose a joint for communicating coolant between the adjacent batteries.  
However, Laitinen in the same filed teaches a joint for communicating coolant between the adjacent batteries (see col 5 line 61-Col 6 line 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland with the teachings of Laitinen by having a joint for communicating coolant between the adjacent batteries in order to improve cooling and thus battery efficiency and overall life of the battery. 
Claims 7, 8 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Henry et al (US 9,783,075).
Regarding claim 7, Holland teaches the vehicle of claim 1, yet does not disclose   guides extending from a position of the first battery prior to being unloaded to a front end or a back end of the vehicle, wherein the controller is configured, prior to the first battery being unloaded from the vehicle, to cause the first battery to slide along the guides to the front end or the back end of the vehicle for unloading to the first charging station.  
However, Henry in the same filed teaches guides extending from a position of the first battery prior to being unloaded to a front end or a back end of the vehicle, wherein the controller is configured, prior to the first battery being unloaded from the vehicle, to cause the first battery to slide along the guides to the front end or the back end of the vehicle for unloading to the first charging station (see 300 Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland with the teachings of Henry by having guides extending from a position of the first battery prior to being unloaded to a front end or a back end of the vehicle, wherein the controller is configured, prior to the first battery being unloaded from the vehicle, to cause the first battery to slide along the guides to the front end or the back end of the vehicle for unloading to the first charging station in order to ensure proper placement of batteries in a automated manner. 
Regarding claim 8, Holland teaches the vehicle of claim 1, yet does not disclose  a protective structure between the first battery and the first charging station, wherein the controller is configured to move the protective structure prior to the propulsion of the vehicle towards the first charging station that docks the vehicle with the first charging station.  
However, Henry in the same filed teaches a protective structure between the first battery and the first charging station, wherein the controller is configured to move the protective structure prior to the propulsion of the vehicle towards the first charging station that docks the vehicle with the first charging station (see Fig. 10 A Col 6 line 4- line 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland with the teachings of Henry by having a protective structure between the first battery and the first charging station, wherein the controller is configured to move the protective structure prior to the propulsion of the vehicle towards the first charging station that docks the vehicle with the first charging station in order to adjust and protect critical components. 
Regarding claim 13, Holland teaches the vehicle of claim 1, yet does not disclose  wherein each of the first and second batteries comprises two stacking faces each configured to join with one of the stacking faces of another one of the of the batteries, and wherein the two stacking faces of each of the batteries are the largest faces of the battery.  
However, Henry in the same filed teaches wherein each of the first and second batteries comprises two stacking faces each configured to join with one of the stacking faces of another one of the of the batteries, and wherein the two stacking faces of each of the batteries are the largest faces of the battery (Fig. 7B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland with the teachings of Henry by having the first and second batteries comprises two stacking faces each configured to join with one of the stacking faces of another one of the of the batteries, and wherein the two stacking faces of each of the batteries are the largest faces of the battery in order to communicate and mas data between each battery while providing structural stability for stacking.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Gaffoglio (US 9688252).
Regarding claim 9 Holland teaches the vehicle of claim 1, yet does not disclose  an active suspension for raising and lowering the vehicle, wherein the controller is configured to utilize the active suspension to align the vehicle with the first and second charging stations.  
However, Gaffoglio in the same filed teaches an active suspension for raising and lowering the vehicle, wherein the controller is configured to utilize the active suspension to align the vehicle with the first and second charging stations (see col 2 line 3 – col 3 line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland with the teachings of Gaffoglio by having an active suspension for raising and lowering the vehicle, wherein the controller is configured to utilize the active suspension to align the vehicle with the first and second charging stations in order to maintain proper alignment between battery exchange system and the vehicle and providing minor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836